


Exhibit 10.10
VALERO ENERGY CORPORATION


EXCESS PENSION PLAN


Amended and Restated December 31, 2011


Table of Contents




PAGE
 
PART I. GRANDFATHERED PLAN
 
3


PART II. CURRENT PLAN
 
3


SECTION 1. DEFINITIONS
 
3


SECTION 2. PARTICIPATION - §415(b) BENEFIT PLAN COMPONENT
 
6


SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN COMPONENT
 
6


SECTION 4. AMOUNT OF BENEFIT - TRADITIONAL FORMULA
 
7


SECTION 4A. AMOUNT OF BENEFIT - CASH BALANCE FORMULA
 
8


SECTION 5. VESTING
 
9


SECTION 6. PROVISIONS REGARDING PAYMENT OF BENEFITS
 
9


SECTION 7. DEATH BENEFIT
 
10


SECTION 8. ADMINISTRATION
 
10


SECTION 9. AMENDMENT AND TERMINATION
 
12


SECTION 10. CHANGE IN CONTROL
 
12


SECTION 11. GENERAL
 
12
















i

--------------------------------------------------------------------------------




VALERO ENERGY CORPORATION


EXCESS PENSION PLAN
The Valero Energy Corporation Excess Pension Plan (hereinafter referred to as
the “Plan” or the “Excess Pension Plan”) was originally established effective
January 1, 1995 for the purpose of providing benefits to those employees of
Valero Energy Corporation and its participating subsidiaries (hereinafter
collectively referred to as “Valero”) whose pension benefits under the Valero
Energy Corporation Pension Plan (the “Basic Plan”) are subject to limitations
under the Internal Revenue Code of 1986, as amended (the “Code”), or are
otherwise indirectly constrained by the Code from realizing the maximum benefit
available to them under the terms of the Basic Plan.
The Plan is designed as an “excess benefit plan” as defined under §3(36) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for those
benefits provided in excess of section 415 of the Code. Benefits provided as a
result of other statutory limitations are limited to a select group of
management or other highly compensated employees. The Plan is not intended to
constitute either a qualified plan under the provisions of Section 401(a) of the
Code, or a funded plan subject to the funding requirements of ERISA.
The Plan was amended and restated effective January 1, 2008 to: (i) segregate
the Plan into two (2) separate components, one (1) for the benefits of
Participants who incurred a Separation from Service on or prior to December 31,
2004, which shall be evidenced and governed by the Grandfathered Plan, and one
(1) for the benefits of Participants whose Separation from Service with the
Company occurs on or after January 1, 2005; (ii) incorporate modifications and
additional provisions in order to comply with section 409A of the Code; (iii)
reflect the spin-off and transfer of liabilities relating to Eligible NuStar
Employees into a separate plan maintained by NuStar; and



1

--------------------------------------------------------------------------------




(iv) evidence certain other changes described herein. The Plan is hereby amended
and restated effective as of December 31, 2011, to reflect certain amendments
made since the previous restatement.







2

--------------------------------------------------------------------------------




VALERO ENERGY CORPORATION
EXCESS PENSION PLAN


PART I
GRANDFATHERED PLAN


Notwithstanding any other provision of this Plan, the terms, conditions and
provisions of the Grandfathered Plan (as defined in Part II, Section 1.13 of
this Plan) shall be the sole and exclusive provisions which apply with respect
to Participants who incurred a Separation from Service (and whose benefits
hereunder had fully accrued and were fully vested as of their Separation from
Service) on or prior to December 31, 2004, regardless of when the benefits of
such Participants commence. The provisions of Part II of this Plan shall not
apply to such Participants.
PART II
CURRENT PLAN


The terms, conditions and provisions of this Part II shall apply with respect to
Participants whose Separation from Service with the Company occurred, or occurs,
on or after January 1, 2005 (except for Eligible NuStar Employees, whose benefit
liabilities under the Plan were transferred to the NuStar Excess Pension Plan,
as described in Section 11.8).


SECTION 1. DEFINITIONS
All defined terms used in the Pension Plan shall have the same meanings provided
therein for purposes of this Plan except as modified below.
1.1    “Change in Control” means the occurrence of one or more of the following
events:
(a)
Change in Ownership of Valero. The acquisition by any one person, or more than
one person acting as a group (within the meaning of Code section 409A), of
ownership of stock of Valero that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of Valero.

(b)
Change in Effective Control of Valero. Either of the following:

(i)
The acquisition, during any 12-month period, by any one person, or more than one
person acting as a group (within the meaning of Code section 409A), of stock of
Valero comprising thirty percent (30%) or more of the total voting power of the
stock of Valero; or

(ii)
The replacement, during any 12-month period, of a majority of the members of the
Board of Directors with directors whose appointment or election is not endorsed
by the majority of the members of the Board of Directors before the date of such
appointment or election.




3

--------------------------------------------------------------------------------




(c)
Change in Ownership of a Substantial Portion of Valero's Assets. The acquisition
by any one person, or more than one person acting as a group (within the meaning
of Code section 409A), during the 12 month period ending on the date of the most
recent acquisition by such person or persons, of assets of Valero that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of Valero immediately before
such acquisition or acquisitions. For purposes of this provision, “gross fair
market value” means the value of the assets of Valero, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

The provisions of this Plan relating to a Change in Control shall be interpreted
and administered in a manner consistent with Code section 409A and the
regulations and additional guidance thereunder.
1.2
“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.3
“Committee” shall mean the Valero Benefit Plans Administrative Committee.

1.4
“Company” shall include the Employer and any Affiliated Employer as such terms
are respectively defined in the Pension Plan.

1.5
“Considered Compensation” shall mean Considered Compensation as such term is
defined in the Pension Plan, but determined without regard to the Compensation
Limit.

1.6
“Compensation Limit” shall mean the maximum annual compensation allowed to be
taken into account under the Pension Plan for any Plan Year pursuant to the
provisions of Code section 401(a)(17), or any successor provision thereto.

1.7
“Credited Service” shall have the meaning provided under the Pension Plan,
except that Credited Service shall not include any period for which a
Participant has received a payment hereunder, under the SERP, under the NuStar
Excess Pension Plan, or under the NuStar SERP.

1.8
“Former Eligible NuStar Employees” shall mean (a) individuals who, as of July 1,
2006, were employees of Valero GP, LLC, as well as any other individuals who
transferred from the Company to NuStar on or before December 22, 2006; and (b)
individuals who are identified on the list of Former Eligible NuStar Employees
attached to this Plan as Exhibit “A”.

1.9
“Employee” shall mean any individual who is characterized on the internal
payroll records of the Company as an employee.

1.10
“Equivalent Actuarial Value” shall mean equality in value of the aggregate
amounts expected to be received under different forms of payment based on the
same mortality and interest rate assumptions. For this purpose, the mortality
and interest rate assumptions used in computing benefits under the Pension Plan
will be used.




4

--------------------------------------------------------------------------------




1.11
“Excess Pension Plan” or “Plan” shall mean the Valero Energy Corporation Excess
Pension Plan, as evidenced hereby.

1.12
“Final Average Monthly Earnings” shall mean Final Average Salary as such term is
defined in the Pension Plan, but determined without regard to the Compensation
Limit, and inclusive of amounts that would otherwise be excluded because of
having been contributed to a Plan of Deferred Compensation.

1.13
“Grandfathered Plan” shall mean all of the terms and provisions of the Valero
Energy Corporation Excess Pension Plan as in effect on October 3, 2004, which
said provisions are attached hereto as Addendum 1, and are hereby incorporated
in this Plan by reference with respect to Participants who incurred a Separation
from Service, and whose benefits hereunder had fully accrued and were fully
vested on or prior to December 31, 2004, as provided for in Part I of this Plan.

1.14
“NuStar” shall mean NuStar GP, LLC, formerly known as Valero GP, LLC.

1.15
“NuStar Excess Pension Plan” shall mean the NuStar Excess Pension Plan, as
amended from time to time, or any successor plan.

1.16
“NuStar SERP” shall mean the NuStar Supplemental Executive Retirement Plan, as
amended from time to time, or any successor plan.

1.17
“Participant” shall mean an Employee who meets the eligibility criteria of, and
is a participant in, this Plan.

1.18
“Pension Plan” shall mean the Valero Energy Corporation Pension Plan, as amended
from time to time, or any successor defined Benefit pension plan.

1.19
“Plan of Deferred Compensation” shall mean (a) the Valero Energy Corporation
Deferred Compensation Plan, as amended, any successor, alternative or additional
nonqualified deferred compensation plan maintained by the Company, and (b) any
Code section 125 cafeteria plan or Code section 401(k) cash or deferred
arrangement maintained by the Company.

1.20
“Separation from Service” shall mean a separation from service within the
meaning of Code section 409A.

1.21
“SERP” shall mean Valero Energy Corporation Supplemental Executive Retirement
Plan, as amended from time to time, or any successor plan.

1.22
“Trust” shall mean the Valero Energy Corporation Excess Pension Plan Trust as is
created by the terms and conditions of said Trust and as may be amended from
time to time.

1.23
“Valero” shall mean Valero Energy Corporation, or any successor entity.






5

--------------------------------------------------------------------------------




SECTION 2. PARTICIPATION - §415(b) BENEFIT PLAN COMPONENT


2.1    Conditions of Eligibility and Participation.
(a)
Except as otherwise provided herein, each Employee actively participating in the
Pension Plan whose benefit under the Pension Plan would exceed the annual
addition limitations of Code section 415(b) but for the limitations provided in
the Pension Plan, shall automatically become a Participant in the §415(b)
benefit plan component of this Plan as of the date it is determined that such
excess benefit applies.

(b)
Notwithstanding paragraph (a) above, any Employee who is covered under a
collective bargaining agreement and whose benefits are the subject of good faith
bargaining shall not be eligible to participate in the §415(b) benefit plan
component of the Plan, except to the extent such collective bargaining agreement
expressly provides for participation in the Plan.

(c)
Additionally, effective as of July 1, 2006, Employees of NuStar ceased to be
eligible to participate in this Plan or accrue any additional benefits
hereunder. Additionally, the benefit obligations relating to Former Eligible
NuStar Employees were transferred to the NuStar Excess Pension Plan as provided
for in Section 11.8 hereof.

2.2    Special Rule.
Any Employee actively participating in the SERP, or any other plan designed to
provide a benefit with respect to the limitations under Code §415(b) similar to
the benefit provided under this Plan, shall not be eligible to participate in
the §415(b) benefit plan component of this Plan.
2.3    Forfeiture.
Notwithstanding anything herein to the contrary, a Participant who is discharged
for cause, or performs acts of willful malfeasance or gross negligence in a
matter of material importance to Valero (all as determined by the Committee in
its sole discretion), shall, at the discretion of the Committee, forfeit any and
all benefits hereunder, and such Participant shall have no right to any future
benefit payments hereunder. The determination of the nature of a Participant's
discharge shall, for purposes of this Plan, be made by the Committee in its sole
and absolute discretion, and such determination shall be final and binding on
all parties.
SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN COMPONENT


3.1    Conditions of Eligibility and Participation.
(d)
Except as otherwise provided herein, each Employee whose Considered Compensation
exceeds the Compensation Limit shall become a Participant in the §401(a)(17)
benefit plan component of the Plan as of the first date of such excess




6

--------------------------------------------------------------------------------




Considered Compensation.
(e)
Notwithstanding paragraph (a) above, any Employee who is covered under a
collective bargaining agreement and whose benefits are the subject of good faith
bargaining shall not be eligible to participate in the §401(a)(17) benefit plan
component of the Plan, except to the extent such collective bargaining agreement
expressly provides for participation in this Plan.

(f)
Notwithstanding Section 3.1(a) above, effective as of July 1, 2006, Employees of
NuStar ceased to be eligible to participate in this Plan or accrue additional
benefits hereunder. Additionally, the benefit obligations relating to Former
Eligible NuStar Employees were transferred to the NuStar Excess Pension Plan as
provided for in Section 11.8 hereof.

3.2    Special Rule.
Any Employee actively participating in the SERP, or any other plan designed to
provide the same or similar benefit with respect to the Compensation Limit as is
provided under this Plan shall not be eligible to participate in the §401(a)(17)
benefit plan component of this Plan.
3.3    Forfeiture.
Notwithstanding anything herein to the contrary, a Participant who is discharged
for cause, or performs acts of willful malfeasance or gross negligence in a
matter of material importance to the Company, shall, at the discretion of the
Committee, forfeit any and all benefits hereunder, and such Participant shall
have no right to any future benefit payments hereunder. The determination of the
nature of a Participant's discharge shall, for purposes of this Plan, be made by
the Committee, and such determination shall be final and binding on all parties.
SECTION 4. AMOUNT OF BENEFIT - TRADITIONAL FORMULA


4.1
Amount of Benefit. For Participants whose Pension Plan benefit is calculated and
determined under Article 4 of the Pension Plan, the benefit payable under this
Plan shall, subject to the provisions of Sections 4.2 and 4.3, be an amount
equal to “x” minus “y”, where:

— x is equal to 1.6 percent of a Participant's Final Average Monthly Earnings
multiplied by his/her number of years of Credited Service; and
— y is equal to such Participant's Pension Plan benefit that is, or would be,
payable at such time as benefit payments commence under this Plan.
Notwithstanding any other provision of this Plan, for purposes of calculating a
Participant's benefit hereunder, Credited Service shall not include any period
of service with the Company for which the Participant received, or has commenced
and is receiving, a benefit under this Plan, the SERP, the NuStar Excess Pension
Plan or the NuStar SERP. The benefits payable



7

--------------------------------------------------------------------------------




hereunder shall be calculated as the Participant's Accrued Benefit payable at
Normal Retirement, determined as if the Participant commenced payment of the
Participant's Pension Plan benefit at the same time as benefits are paid, or
commence hereunder (regardless of whether the Participant commences his/her
Pension Plan benefit at such time). A Participant's benefit under this Plan
shall not be recalculated or re-determined in the event that the Participant
actually commences payment of his/her Pension Plan benefit at a different time.
4.2
Early Retirement Factors; Modification of Benefit Calculation. If a
Participant's Plan benefit commences prior to his Normal Retirement Date, the
Plan benefit payable to such Participant shall be determined by applying the
early retirement reduction factors contained in the schedule of such factors set
forth in the Pension Plan. Additionally, the benefit payable hereunder shall be
reduced by the Equivalent Actuarial Value increase in the amount of the Pension
Plan benefit and/or Prior Pension Plan benefit as the result of increases in the
amount of maximum benefits payable from qualified plans in accordance with Code
section 415.

4.3
Additionally, the Committee shall have the right to modify the calculation of
Amount “x”, identified in Section 4.1, as to any Participant as it may desire
from time to time; provided, however, that any such modification shall not
result in a reduction of Amount “x” below the basic level provided in
Section 4.1, and shall not affect the timing of the payment, or the form, of
benefits hereunder.

SECTION 4A. AMOUNT OF BENEFIT - CASH BALANCE FORMULA
4A.1
Amount of Benefit. For Participants whose Pension Plan benefit is calculated and
determined under Article 4A of the Pension Plan, the benefit payable under this
Plan in the form of a lump sum payment shall be an amount equal to “x” minus
“y”, where:

- x is equal to the accumulated Account Balance which the Participant would be
entitled to receive under Article 4A of the Pension Plan without regard to the
limitations imposed by Code Sections 415 and 401(a)(17); and
- y is equal to the Participant's accumulated Account Balance under Article 4A
of the Pension Plan that is, or would be, payable under the terms of the Pension
Plan at such time as benefit payments commence under this Plan
Notwithstanding any other provision of this Plan, for purposes of calculating a
Participant's benefit hereunder, Account Balance shall not include any Pay
Credits corresponding to a period of service with the Company for which the
Participant received, or has commenced and is receiving, a benefit under this
Plan or the SERP. A Participant's benefit under this Plan shall not be
recalculated or re-determined in the event that the Participant actually
commences payment of his/her Pension Plan benefit at a different time.



8

--------------------------------------------------------------------------------




4A.2
Modification of Benefit Calculation. The Committee shall have the right to
modify the calculation of amount “x” identified in Section 4A.1, as to any
Participant as it may desire from time to time; provided, however, that any such
modification shall not result in a reduction of amount “x” below the basic level
provided for in Section 4A.1, and shall not affect the timing of the payment or
the form, of benefits hereunder.

SECTION 5. VESTING
5.1
Vesting. A Participant's benefits under this Plan shall vest concurrently with
the vesting of the Participant's benefits under the Pension Plan.

SECTION 6. PROVISIONS REGARDING PAYMENT OF BENEFITS
6.1    Form and Time of Payment.
Except as otherwise specifically provided herein, effective for benefit payments
commencing on or after January 1, 2008, benefits shall be made in a single lump
sum payment (i.e., the single sum payment of the monthly life annuity payable at
Normal Retirement Date) as of the Participant's Separation from Service. Such
lump sum amount shall be calculated as of the Participant's Separation from
Service by the actuary for the Pension Plan applying actuarial factors used
under the Pension Plan, and shall be made as soon as reasonably practical
following the Participant's Separation from Service and, in any event, within 90
days thereafter.
6.2    Special Provision for Vested Terminated Participants.
Notwithstanding any other provision of this Plan, for Participants who incurred
a Separation from Service on or after January 1, 2005 and prior to January 1,
2008, but had not commenced the receipt of benefit payments hereunder as of
January 1, 2008, the benefits hereunder shall be made in a single lump sum
payment (i.e., the single sum payment of the monthly life annuity payable at
Normal Retirement Date) as of a date, on or after January 1, 2009, selected by
the Participant on an election form provided by Valero (and if no such election
is made by the Participant within the election period prescribed by Valero,
which election period shall end prior to December 31, 2008, such lump sum
payment shall be made on, or as soon as administratively practical after January
1, 2009, and, in any event within 90 days after such date). Such lump sum
payment shall be calculated as of the date of payment, by the actuary for the
Pension Plan applying actuarial factors used under the Pension Plan.
6.3    Application of Code Section 409A Transition Relief Provisions.
Notwithstanding any other provision of this Plan, between January 1, 2005 and
December 31, 2008, the Plan was administered in compliance with the applicable
transition relief provided by the U.S. Treasury Department and the Internal
Revenue Service under applicable guidance, including Notice 2005-1, the
Temporary Regulations issued under Code section 409A, Notice 2007-78, and Notice
2007-86. Specifically, but without limitation, Participants who incurred a
Separation from Service with the Company between January 1, 2005 and



9

--------------------------------------------------------------------------------




December 31, 2008, and who commenced their Pension Plan benefits prior to
January 1, 2008, received, or commenced, their benefits hereunder at the time
and in the form provided for under the Grandfathered Plan.
6.4    Delay of Certain Payments.
With respect to any Participant who is a “specified employee”, as defined in
Code section 409A and the regulations and rulings issued hereunder, any benefit
that becomes payable by reason of such Participant's Separation from Service
shall not commence prior to the date that is six (6) months following such
Participant's Separation from Service (except to the extent that the payment of
such benefit is not subject to Code section 409A, or is subject to an exception
to such delay in payment). Such delayed payment shall be made in a single lump
sum payment as soon as reasonably practical following the expiration of such 6
month delay period (and in any event within 90 days thereof) and shall be
calculated as of the Participant's Separation from Service by the actuary for
the Pension Plan applying actuarial factors used under the Pension Plan. The
provisions of this Section 6.4 shall not apply (a) with respect to any benefit
that becomes payable as the result of a reason other than the Participant's
Separation from Service, or (b) if, at the time of such Participant's Separation
from Service, no stock of the Company is publicly traded on an established
securities market or otherwise.
SECTION 7. DEATH BENEFIT
7.1    Death Benefit.
In the event that a Participant with a vested, accrued benefit hereunder dies
while in the employ of the Company and prior to the payment of his/her benefit,
the surviving spouse of such Participant, or (if the Participant is not married
at the time of his/her death) the Beneficiary designated by the Participant
under the Pension Plan, shall be entitled to receive a death benefit hereunder.
The amount of such death benefit shall equal: (a) the preretirement death
benefit as calculated under the Pension Plan without regard to the annual
addition limitations of Code section 415 or the Compensation Limit, less (b) the
preretirement death benefit payable under the Pension Plan. Such death benefit
shall be paid in the form of a single lump sum payment (i.e., the single sum
payment of the monthly life annuity payable at Normal Retirement Date) as soon
as administratively practical following the Participant's death (and in any
event within 90 days thereof), and shall be calculated by the actuary for the
Pension Plan applying actuarial assumptions used under the Pension Plan.
SECTION 8. ADMINISTRATION
8.1    Committee.
The Plan will be administered by the Committee.



10

--------------------------------------------------------------------------------




8.2    Powers of the Committee.
The Committee will have the exclusive responsibility for the general
administration of this Plan according to the terms and provisions of this Plan
and will have all powers necessary to accomplish those purposes, including but
not by way of limitation the right, power and authority:
a.
to make rules and regulations for the administration of this Plan;

b.
to construe all terms, provisions, conditions and limitations of this Plan;

c.
to correct any defect, supply any omission or reconcile any inconsistency that
may appear in this Plan;

d.
to determine all controversies relating to the administration of this Plan,
including but not limited to:

1.
differences of opinion arising between a Company and a Participant;

2.
any question it deems advisable to determine in order to promote the uniform
administration of this Plan for the benefit of all interested parties; and

3.
delegating powers of investment and administration, as well as those clerical
and recordation duties of the Committee, as it deems necessary or advisable for
the proper and efficient administration of this Plan.

8.3    Committee Discretion.
The Committee in exercising any power or authority granted under this Plan or in
making any determination under this Plan may use its sole discretion and
judgment. Any decision made or any act or omission, by the Committee in good
faith shall be final and binding on all parties and shall not be subject to de
novo review.
8.4    Reliance Upon Information.
The Committee will not be liable for any decision or action taken in good faith
in connection with the administration of this Plan. Without limiting the
generality of the foregoing, any decision or action taken by the Committee when
it relies upon information supplied it by any officer of the Company, the
Company's legal counsel, the Plan's actuary, the Company's independent
accountants, or other advisors in connection with the administration of this
Plan will be deemed to have been taken in good faith.
8.5    Binding Arbitration.
Any claims relating to or arising out of this Plan of any nature whatsoever
shall be submitted to, and settled by, mandatory and final arbitration in
accordance with the provisions of the Valero Energy Corporation Dialogue dispute
resolution program.



11

--------------------------------------------------------------------------------




SECTION 9. AMENDMENT AND TERMINATION
9.1    Amendment and Termination.
Valero reserves the right, in its sole discretion, to terminate, suspend or
amend this Plan, at any time and from time to time, in whole or in part for
whatever reason it may deem appropriate. However, no such termination,
suspension or amendment of this Plan shall result in the acceleration of the
payment of any benefit hereunder, nor shall any such termination, suspension or
amendment alter, impair or void any Participant's (or Beneficiary's) right with
respect to a benefit which was accrued and vested under the Plan as of the date
of such termination, suspension or amendment except such benefits as are
voluntarily forfeited by a Participant. In the event of termination of the Plan,
all unvested benefits shall immediately forfeit.
SECTION 10. CHANGE IN CONTROL
10.1    Effect of Change in Control.
In the event of a Change in Control, the accrued benefit of all Participants in
the Plan shall immediately become fully vested. Additionally, the Committee may,
within the period beginning thirty (30) days prior to the effective date of the
Change in Control, and ending twelve (12) months after the effective date of the
Change in Control, make an irrevocable decision to terminate the Plan (and all
deferred compensation plans maintained by Valero which must be aggregated with
the Plan under Code section 409A) and distribute all benefits to Participants.
In the event of such termination following a Change in Control, the accrued
benefits of each Participant (determined as of the date of Plan termination and
calculated in the manner provided for in this Plan) shall be distributed in the
form of a lump sum payment within twelve (12) months following the termination
of this Plan. In the absence of such Plan termination, a Change in Control shall
not alter the time or manner of the payment of benefits hereunder, and all
benefits shall be paid at the time and in the manner as they would otherwise be
paid in accordance with the provisions of this Plan.
SECTION 11. GENERAL
11.1    No Employment Rights.
Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and an Employee, or as a right of any employee to be
continued in the employment of the Employer or as a limitation of the right of
the Employer to discharge any Employee, with or without cause.
11.2    Forfeiture and Obligation to Repay for Competition.
If the Committee finds, after consideration of the facts presented on behalf of
the Company and a Participant, that the Participant, at any time within two
years following his termination of employment from all Companies and without
written consent of a Company, directly or



12

--------------------------------------------------------------------------------




indirectly owned, operated, managed, controlled or participated in the ownership
(other than through mere ownership of less than 5% of the voting securities of a
publicly traded entity), management, operation or control of or was employed by,
or was paid as a consultant or independent contractor by a business which
competes with the Company, and if the Participant continues to be so engaged
sixty (60) days after written notice is given to him/her: (a) the Participant
shall, upon the demand of the Committee, repay to Valero the full amount of the
payment(s) previously made to the Participant hereunder; or (b) if the
Participant has not yet received the payment of his vested Accrued Benefit, the
Participant shall forfeit any rights under this Plan and shall not be entitled
to receive any benefit hereunder.
11.3    Assignment.
To the maximum extent permitted by law, no benefit under this Plan shall be
assignable or in any manner subject to alienation, sale, transfer,
hypothecation, claims, pledge, attachment or encumbrance of any kind.
Notwithstanding the preceding sentence, however, this provision shall not effect
the right of the Committee (upon the determination that a judgment, decree or
order relating to child support, alimony payments or marital property rights of
the spouse, former spouse, child or other dependent of the Participant is a
“Qualified Domestic Relations Order” within the meaning of Code section 414(p)),
to distribute or establish a separate subaccount of all or any portion of a
Participant's benefits under the Plan to or for the benefit of the beneficiary
of the Qualified Domestic Relations Order in a manner permitted under the Plan.
11.4    Withholding Taxes.
The Company shall have the right to deduct from all payments made under the Plan
any federal, state or local taxes required by law to be withheld with respect to
such payments. However, any and all taxes payable with respect to any
distribution or benefit hereunder shall be the sole responsibility of the
Participant, not of the Company or any Company, whether or not the Company or
any Company shall have withheld or collected from the Participant any sums
required to be so withheld or collected in respect thereof and whether or not
any sums so withheld or collected shall be sufficient to provide for any such
taxes. Without limitation of the foregoing, and except as may otherwise be
provided in any separate employment, severance or other agreement between the
Participant and any Company, the individual Participant or Surviving Spouse, as
the case may be, shall be solely responsible for payment of any excise, income
or other tax imposed (i) upon any payment hereunder which may be deemed to
constitute an “excess parachute payment” pursuant to Code section 4999, (ii)
under a theory that any additional or excise tax is required under Code section
409A, or (iii) under a theory of “constructive receipt” of any lump sum or other
amount hereunder.
11.5    Rules and Regulations.
The Committee may adopt rules and regulations to assist in the administration of
the Plan.



13

--------------------------------------------------------------------------------




11.6    Administration and Interpretation Consistent with Code Section 409A.
The Plan, as amended and restated, is intended to satisfy the requirements of
Code section 409A and the rules and regulations issued thereunder, and shall be
construed, interpreted and administered consistent with such intent.
11.7    Law Applicable.
The Plan is established under and will be construed in accordance with and
governed by the laws of the State of Texas.
11.8    Spinoff Plan.
All benefits accrued under this Plan with respect to Former Eligible NuStar
Employees were, in connection with the spin-off of Valero's equity interest in
NuStar and/or the transfer of such employees from the Company to NuStar, spun
off and transferred to the NuStar Excess Pension Plan. Effective as of July 1,
2006, NuStar established what is now known as the NuStar Pension Plan, a defined
benefit pension plan qualified under Code section 401(a), which will provide
benefits to eligible employees of NuStar with respect to service earned by
eligible employees of NuStar and its participating affiliated companies from and
after July 1, 2006. Additionally, from and after July 1, 2006, NuStar ceased
being a participating subsidiary under this Plan. It is the intent of Valero and
NuStar that the NuStar Excess Pension Plan assumed the current liabilities of
this Plan with respect to Former Eligible NuStar Employees, and shall provide a
single supplemental benefit to such employees that is based on the benefits such
Participant receives under the Valero Pension Plan, as well as the NuStar
Pension Plan. Unless and except to the extent that a Former Eligible NuStar
Employee is reemployed by the Company and, thereafter, becomes a Participant
hereunder with respect to such reemployment, this Plan shall have no liability
of any kind to any Former Eligible NuStar Employee, and all Former Eligible
NuStar Employees shall look solely to NuStar and the NuStar Excess Pension Plan
for benefits previously accrued hereunder.
IN WITNESS WHEREOF, Valero has executed this amendment and restatement of the
Excess Pension Plan on         , 2011, to be effective as of December 31, 2011.
VALERO ENERGY CORPORATION






By:     ____________________________                    









14